850 F.2d 688Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbert Andrew ALLEN, Plaintiff-Appellant,v.James G. MARTIN, Governor;  North Carolina Department ofCorrections, Defendants-Appellees.
No. 88-6546.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 17, 1988.Decided:  June 22, 1988.

Wilbert Andrew Allen, appellant pro se.
David McLean Parker, for appellees.
Before WIDENER, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Wilbert Andrew Allen appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Allen v. Martin, C/A No. 87-339-C-S (M.D.N.C. Jan. 27, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.